Citation Nr: 0819453	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left eye area 
scar.

2.  Entitlement to service connection for arthritis/bursitis, 
bilateral shoulders and bilateral forearms.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a left eye 
area scar is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with arthritis or bursitis of either 
shoulder or either forearm.


CONCLUSION OF LAW

The veteran does not have arthritis or bursitis of either 
shoulder or either forearm that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in June 2004 and March 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in February 2007.  

The veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.  In order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  In this case, Surgeon 
General's Office (SGO) extracts have been researched and one 
record has been associated with the claims file.  

The veteran's VA medical treatment records have been obtained 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing treatment of arthritis or 
bursitis of the shoulders or forearms or the possibility that 
these conditions are related to service, the Board finds that 
an etiology opinion is not "necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran seeks service connection for arthritis/bursitis 
of the right shoulder, left shoulder, right forearm, and left 
forearm.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Although the veteran's post-service medical records indicate 
that he has provided a history of arthritis of the right 
wrist and both shoulders, they are absent treatment for or 
actual diagnosis of arthritis/bursitis of the shoulders and 
forearms.  Thus, the medical evidence fails to show that the 
veteran currently suffers from arthritis/bursitis of the 
shoulders or forearms.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the absence of competent medical evidence that 
shoulder and/or forearm arthritis/bursitis exists and that 
the disability was caused by or aggravated by the veteran's 
military service, the criteria for establishing service 
connection for arthritis/bursitis of the shoulders and 
forearms have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for arthritis/bursitis, 
bilateral shoulders and bilateral forearms is denied.


REMAND

The veteran seeks service connection for a scar below his 
left eye.  In June 2004, the RO received a statement by the 
veteran which reported that he was injured below the left eye 
by shrapnel from a grenade and has a scar as a result of the 
injury.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran's Form DD-214 notes that the veteran's awards and 
decorations include the Combat Infantryman Badge.  Thus, the 
Board finds that the veteran had combat service; and may, 
therefore, be presumed to have sustained an injury below his 
left eye in service.

Having determined that the veteran sustained an injury below 
his left eye in service, the remaining questions before the 
Board are whether the veteran has a current scar disability 
below the left eye, and whether there is a link between such 
left eye area scar and his service.  Thus, in order to afford 
the veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that a medical opinion in conjunction with the review of the 
entire record and examination of the veteran is warranted to 
indicate whether or not the veteran has a current left eye 
area scar that is related to the injury presumed to have 
incurred in service.  38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the existence and etiology of any present 
left eye area scar.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether or not the veteran has a current 
scar under his left eye; and, if so, 
whether it is at least as likely as not 
that the veteran's scar under his left 
eye is related to a presumed grenade 
shrapnel injury sustained by the veteran 
in service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


